SIBLEY, Circuit Judge
(dissenting).
I think the judgment is wrong, and that the reasons given for it ignore the true question. There is no doubt that Bowden has a lien on the foundation which he built and the land in which it was imbedded, and that his lien is superior to any other lien on that property. The question is whether Grapette Company, which had a deed of trust on the prefabricated house superior to any other lien on it lost its right by the house being removed from its old foundation and being placed on the new foundation elsewhere. If it had been an ordinary house which would have to be torn down to separate it from the new foundation that result might have followed, but a prefabricated house is merely fastened down by a few bolts, like a machine, and can be taken away by unscrewing the bolts without injury to the house or foundation. This house was so removed when it was placed on the foundation that Bowden had built. He did not move it or fasten it down, has done no work on it, and I see no reason why he should get ahead of the trust deed on it. When the sale was had, the proceeds of which are now in dispute, the hoitse was in fact sold as a separable item from the land, and its value thus fixed, though the same purchaser bought both land and house. If this had been heavy machinery under mortgage instead of a light metal house, there is abundant authority that the mortgage would prevail' in bankruptcy in a distribution of the proceeds of such a sale.